office_of_chief_counsel department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc pa apjp b01 genin-131039-05 number info release date uil 6050p --------------------------------------------------------------------- ---------------------------------------- ----------------------------------- attention ---------------------- dear --------------- this letter responds to your request for information dated date regarding reporting cancellation of indebtedness under sec_6050p of the internal_revenue_code code specifically you request information concerning your organization’s reporting obligations if it discharges debt based on a debtor’s inability to pay in your letter you state that your organization provides funding for oil spill removals and damage claims and seeks reimbursement from the party responsible for the oil spills occasionally while seeking to collect your organization may determine that the responsible_party is unable to pay the full amount of the debt and may settle the debt for less than the full amount owed you describe six scenarios involving responsible parties that are unable to pay the full amount of the debt or that will not settle if your organization informs them that it will file a form 1099-c cancellation of debt reporting the amount of the discharged debt in order to minimize disruptions to your organization’s collection process you would like not to send forms 1099-c if your organization determines that it is unfair or unreasonable to report the discharged debt sec_6050p of the code provides that any applicable_entity that discharges indebtedness of any person during a calendar_year must file an information_return reporting the discharge sec_6050p defines an applicable_entity as an executive judicial or legislative agency and any applicable_financial_entity sec_6050p provides that every applicable_entity required to file a return under sec_6050p must furnish an information statement to the debtor sec_6050p provides that no information reporting is required under sec_6050p if the amount of the discharge is less than dollar_figure sec_1_6050p-1 of the income_tax regulations regulations provides that upon the occurrence of an identifiable_event an applicable_entity must report cancellation of indebtedness of dollar_figure or more during a calendar_year unless an exception to reporting applies sec_1_6050p-1 provides eight identifiable events that require reporting cancellation of indebtedness sec_1_6050p-1 provides that an genin-131039-05 identifiable_event includes a discharge_of_indebtedness pursuant to an agreement between an applicable_entity and a debtor to discharge indebtedness at less than full consideration sec_1_6050p-1 provides various exceptions to reporting cancellation of indebtedness under sec_6050p including certain bankruptcy discharges interest and nonprincipal amounts in lending transactions in general under sec_6050p of the code and the regulations an applicable_entity must report cancellation of indebtedness of dollar_figure or more in a calendar_year upon the occurrence of an identifiable_event the settlement of a debt for less than the full amount owed may constitute an identifiable_event under sec_1_6050p-1 therefore unless an exception to reporting applies an applicable_entity must report cancellation of indebtedness upon the settlement of a debt for less than the full amount owed reporting under sec_6050p is mandatory not discretionary and there is no exception based on what the creditor believes would be unfair unreasonable or disruptive to its business to briefly address your concerns regarding reporting based on what the creditor thinks is unfair unreasonable or disruptive you should note the following there is no provision in sec_6050p of the code or the regulations that requires a creditor to notify the debtor that it will report cancellation of indebtedness upon a settlement sec_1_6050p-1 requires reporting cancellation of indebtedness regardless of whether or not the debtor is subject_to tax on the cancellation of indebtedness and the tax consequences to the debtor on the cancellation of indebtedness do not change whether or not the creditor files a form 1099-c reporting the discharge this letter calls your attention to certain general principles of the law it is intended for informational purposes only and does not constitute a ruling see section dollar_figure of revproc_2005_1 2005_1_irb_1 if you have any additional questions please contact our office at -------------------- sincerely donna welch senior counsel administrative provisions judicial practice procedure administration
